Citation Nr: 1708978	
Decision Date: 03/23/17    Archive Date: 04/07/17

DOCKET NO.  11-07 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a bladder disability, claimed as bladder cancer, to include as due to exposure to herbicides.

2.  Entitlement to service connection for a prostate disability, to include as due to exposure to herbicides.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from May 1967 to May 1969, with confirmed service in the Republic of Vietnam.

The matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2009 and January 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).  This case was previously remanded by the Board in March 2014.  

In July 2012, the Veteran testified at a hearing before a Veterans Law Judge (VLJ) that retired during the pendency of the appeal.  See 38 U.S.C.A. § 7107(c) (West 2014); 38 C.F.R. § 20.707 (2016) (VLJs who conduct hearings must participate in making the final determination of the claim on appeal.).  The Veteran was notified in October 2016 that the VLJ was no longer employed by the Board and that he had a right to a new hearing.  The Veteran responded that he did not wish to appear at another hearing and requested that the case be considered on the evidence of record.

The Board recharacterized the issue of entitlement to service connection for bladder cancer to better reflect the findings in the evidence of record.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).


FINDINGS OF FACT

1.  The preponderance of the evidence weighs against a finding that a bladder disability was incurred in active service; any bladder cancer and bladder calculi present during the period of the claim were not present until more than one year after separation from active service and are not etiologically related to military service, to include exposure to herbicides.

2.  The preponderance of the evidence weighs against a finding that a prostate disability is related to active service, to include exposure to herbicides.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bladder cancer have not been met.  38 U.S.C.A. §§ 1110, 1116 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

2.  The criteria for service connection for a prostate disability have not been met.  38 U.S.C.A. §§ 1110, 1116 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  The duty to notify in this case was satisfied by November and December 2009 letters.  

The evidence includes the Veteran's service treatment records, service personnel records, VA treatment records, and lay evidence.  

The Veteran was also provided an adequate VA examination and medical opinion in June 2014 that included a review of the Veteran's relevant medical history and lay testimony with a completed physical examination and other appropriate testing.  In addition, the VA examiner provided adequate rationale for the opinions stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).  

The Board also notes that actions requested in the prior remand have been undertaken, as the Veteran's VA treatment records since June 2013 were associated with the file and an adequate VA examination and medical opinion were obtained.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

As there is no allegation that the hearing provided to the Veteran was deficient in any way, further discussion of the adequacy of the hearing is not necessary.  Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).

The Board has thoroughly reviewed all of the evidence in the Veteran's claims file. Although the Board is obligated to provide sufficient reasons and bases in support of a decision, there is no need to discuss, in detail, every piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but each piece of evidence does not have to be discussed).  The analysis in this decision focuses on the most salient and relevant evidence and will focus specifically on what the evidence shows, or fails to show, as to the claim.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).

II. Legal Criteria 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2016).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016).

To establish service connection, the evidence generally must show: (1) the existence of a present disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

The Board also notes that certain chronic diseases are subject to a grant of service connection on a presumptive basis when present to a compensable degree within the first post-service year.  38 C.F.R. §§ 3.307, 3.309(a).  Calculi of the bladder and malignant tumors are considered by VA to be chronic diseases.  38 C.F.R. § 3.309(a); Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013).

38 C.F.R. § 3.309(e) provides that veterans who have been exposed to an herbicide agent during active service are entitled to presumptive service connection for certain listed diseases.  This presumption only applies to disorders which the Secretary of VA determines to be the result of in-service exposure to herbicides.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  Bladder cancer, bladder calculi, and benign prostatic hypertrophy are not among the listed diseases associated with exposure to herbicide agents under 38 C.F.R. § 3.309(e).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

III. Analysis

The Veteran contends that he has bladder and prostate disabilities related to herbicide exposure during his service in the Republic of Vietnam.  

As an initial matter, the Board notes that service connection due to herbicide agent exposure is not warranted on a presumptive basis for a bladder or prostate disability.  Although the Veteran's exposure to herbicides is conceded due to his confirmed service in the Republic of Vietnam, as noted above, bladder cancer, bladder calculi, and benign prostatic hypertrophy are not listed in 38 C.F.R. § 3.309(e) and may not be presumed to be service-connected.  See also 38 U.S.C.A. § 1116(f) (West 2014); 38 C.F.R. § 3.307(a)(6)(iii) (2016).  The Board also notes that the Veteran's claim of entitlement to service connection for a prostate disability was initially adjudicated as a claim for prostate cancer, which is a disease listed in 38 C.F.R. § 3.309(e); however, there is no medical evidence indicating a diagnosis of prostate cancer.  Specifically, March 2009 and November 2011 prostate biopsies found no evidence of malignancy.

The Board must also consider whether the evidence otherwise establishes that the Veteran's bladder and prostate disabilities were incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994); Stefl v. Nicholson, 21 Vet. App. 120 (2007).

With regard to the Veteran's claim for service connection for a bladder disability, the Board concludes that the evidence of record does not support a finding that the Veteran's bladder cancer or bladder calculi manifested within one year of separation from service.  The Veteran does not contend that his bladder disabilities began in service or within one year of separation from service and his service treatment records are negative for any genitourinary symptoms.  Moreover, the medical evidence of record documents treatment for bladder cancer beginning in 2009, and evidence of bladder calculi in 2014, about 40 years after separation from service.  Therefore, presumptive service connection based on a chronic disease (malignant tumor or calculi of the bladder) is also not warranted.  See 38 C.F.R. §§ 3.307, 3.309(a); Walker, 708 F.3d at 1338.

The Board also finds the preponderance of the evidence is against a finding that the Veteran's bladder and prostate disabilities are otherwise directly related to service, to include exposure to herbicide agents.  As noted above, the Veteran's service treatment records are negative for treatment of genitourinary symptoms and an April 1969 separation examination was negative for any anus and rectum or genitourinary system abnormalities.  In accordance with the March 2014 remand, a June 2014 examination and medical opinion were obtained that noted a 2009 diagnosis of transitional cell carcinoma of the bladder, 2014 diagnosis of bladder calculi, and benign prostatic hypertrophy and determined that the diagnoses were less likely as not related to the Veteran's active service and herbicide exposure that the Board finds to be highly probative.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) (noting that the credibility and weight of the opinions are within the province of the adjudicator); see also Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.).  Here, the examiner is a VA staff physician that possesses the necessary education, training, and expertise to provide the requested opinion.  Additionally, the opinions reflect a review of the Veteran's claims file, to include the Veteran's lay statements, and provide a persuasive rationale that there was no evidence in service treatment records of symptoms or treatment for any bladder or prostate disability and no medical evidence to support a relationship between the disabilities and herbicide exposure.  The examiner noted that a review of current medical literature found smoking to be the most significant risk factor for bladder cancer and that herbicide agents were not a major risk factor for the formation of bladder calculi or benign prostatic hypertrophy.  Further, the examiner noted that the medical literature found benign prostatic hypertrophy to be common in older males with causative factors such as hormonal effects, inflammatory changes of the prostate, and possible genetic tendencies.  The Board finds the opinions consistent with the other evidence of record, to include the Veteran's testimony that he had a significant history of smoking.

The Board acknowledges the Veteran's lay statements that his bladder and prostate disabilities are related to herbicide exposure in active service.  Although the Veteran may sincerely believe that his disabilities are related to service, he is not competent to determine whether bladder cancer, bladder calculi, or benign prostatic hypertrophy are a result of his military service to include exposure to herbicide agents.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

As the preponderance of the evidence is against the Veteran's claims, the benefit-of-the-doubt doctrine is therefore not applicable, and the claims for service connection for a bladder disability and a prostate disability, to include on a presumptive basis, must be denied.  See 38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. at 55-57.


ORDER

Service connection for a bladder disability is denied.

Service connection for a prostate disability is denied.




____________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


